Citation Nr: 0608703	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


INTRODUCTION

The veteran had active service from June to July 1974. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia. 

In July 1999, the veteran was afforded a video hearing before 
a Department of Veterans Affairs (VA) hearing officer.

In November 2001, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated a prior Board decision regarding this 
case on the basis of the Veterans Claims Assistance Act of 
2000 (VCAA), a statute which had not been enacted at the time 
the Board adjudicated this case. 



FINDINGS OF FACT

1.  In July 1997, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in July 1997.

2.  The veteran did not submit a notice of disagreement with 
the July 1997 RO determination.

3.  The documentation submitted since the July 1997 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.


CONCLUSION OF LAW

The July 1997 RO determination that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this case was last denied in July 1997.  When 
a claim is the subject of a prior final denial, as in this 
case, it may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision becomes final under 38 U.S.C.A. § 7104, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A.  
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see Fossie v. West, 
12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
Court indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and the veteran's claim was filed prior to that date.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2005)).

This history of this case is clear.  In February 1983, the RO 
denied service connection for an acquired psychiatric 
disorder to include paranoid-type schizophrenia upon its 
determination that the veteran had less than ninety days of 
active service and the claimed disorder was not shown to have 
originated during active service.  The veteran was informed 
in writing of the adverse decision and his appellate rights 
in February 1983.  He did not submit a notice of disagreement 
with the decision.

The evidence upon which the RO formulated its February 1983 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to a psychiatric 
disorder.  In his September 1982 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he was treated for a "nervous" disorder at 
Fort Jackson, South Carolina in 1974.  A January 1983 written 
statement from the National Personnel Record Center (NPRC) 
indicates that the veteran had active service from June 21, 
1974 to July 23, 1974.  He was discharged from active service 
under the Trainee Discharge Program. 

An August 1974 hospital summary from University Hospital 
conveys that the veteran was admitted under the Baker Act.  
The veteran's mother indicated that the veteran exhibited 
personality changes in approximately July 1973 (prior to 
service).  The veteran was diagnosed with paranoid-type 
schizophrenia.

The veteran subsequently sought to reopen his claim for 
service connection on several occasions.  In January 1991, 
the Board denied service connection for an acquired 
psychiatric disorder to include paranoid schizophrenia upon 
its determination that the veteran's paranoid schizophrenia 
had existed prior to service entrance and had not been 
aggravated by active service.  The veteran was provided with 
a copy of the Board's decision.

The evidence considered by the Board in reaching its January 
1991 decision may be briefly summarized.  A March 1974 
hospital summary and associated clinical documentation from 
Baptist Hospital indicates that the veteran was admitted 
after he was observed to act strangely and arrested for armed 
robbery.  The veteran was diagnosed with paranoid-type 
schizophrenia.  An April 1986 hospital summary and associated 
clinical documentation from University Hospital notes that 
the veteran reported a six week period of active service and 
a subsequent honorable discharge due to a mental condition.  
The veteran was diagnosed with paranoid schizophrenia. 

A May 1986 VA hospital summary states that the veteran 
reported that he had experienced auditory hallucinations 
during active service; had been unable to report to various 
training or duty assignments; and had been hospitalized at a 
military medical facility.  The veteran clarified that his 
inservice hospitalization precipitated his discharge from 
active service.  The veteran was diagnosed with paranoid 
schizophrenia. 

An undated written statement from the veteran's mother 
received in August 1989 relates that the veteran was a 
pleasant and productive individual prior to entering active 
service in 1974; was in the Army for approximately six weeks; 
acted disturbed upon his return home; and was admitted to a 
psychiatric ward within a few days of his homecoming.  The 
transcript of an August 1989 hearing reflects that the 
veteran testified that he started to hear voices and see 
things during active service.  The veteran reported that he 
had been seen by a military physician approximately three 
weeks after service entrance and was subsequently discharged.

The veteran subsequently attempted to reopen his claim for 
service connection on several occasions.  In July 1997, the 
RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability.  
The veteran and his accredited representative were informed 
in writing of the adverse decision and the veteran's 
appellate rights.  The veteran did not submit a notice of 
disagreement with this determination.  He subsequently filed 
a statement in December 1997 that was construed as a claim to 
reopen; the RO again denied this claim to reopen by rating 
decision in June 1998, and this appeal followed.

The additional evidence reviewed by the RO consisted of VA 
and private clinical documentation dated between 1992 and 
2005 and written statements from the veteran and other lay 
statements.  The clinical documentation reflects ongoing 
treatment of the veteran's psychiatric disability.  A June 
1994 written statement from the veteran conveys that he 
initially manifested a chronic psychiatric disability 
following service separation.  A May 1997 written statement 
from the veteran indicates that he had no psychiatric 
disability prior to active service; was mistreated during 
active service; began to exhibit psychiatric symptoms after 
the mistreatment; and was subsequently hospitalized.  He 
asserted that his chronic psychiatric disability was 
triggered and/or aggravated by his period of active service.

The evidence submitted since the July 1997 RO determination 
consists of VA clinical documentation, an award notice from 
the Social Security Administration (SSA), state court 
records, the transcript of the July 1999 hearing on appeal, 
and written statements from the veteran, his family, 
"B.B.", L.P.N., and "A.".  VA and private clinical 
documentation pertains solely to the veteran's ongoing 
psychiatric treatment.  The SSA notice relates to the 
veteran's receipt of SSA dependent benefits.  The state court 
records address the veteran's multiple post-service 
involuntary hospital admissions.

An undated written statement from the veteran's father 
reports that the veteran had been in and out of mental health 
facilities since service separation.  An undated written 
statement from the veteran's sister conveys that the veteran 
had psychiatric symptoms ever since returning from active 
service in 1974.  A November 1997 written statement reports 
that the veteran had been depressed upon his return home from 
active service and was subsequently sent to the Florida State 
Hospital in January 1975.  A November 1997 statement relates 
that the veteran had been a neighbor and family friend for 
over 25 years.  It is indicated that the veteran had 
exhibited psychiatric symptoms and associated unemployability 
throughout much of that time.  

In a November 1997 written statement, the veteran reported 
that he had been admitted into the service with a "normal 
psychiatric status."  He advanced that "some thing 
triggered a bad reaction in service - I don't know what."  
At the hearing on appeal, the veteran testified that his 
military training cause him to develop his current chronic 
psychiatric disability.  He stated that he began to have 
problems after approximately two weeks of active service and 
subsequently saw a military psychiatrist.  He could not 
recall what the psychiatrist had told him.  He clarified that 
he had been discharged from the Army at his drill sergeant's 
request.  

The veteran acknowledged that he had been hospitalized prior 
to entering active service.  The veteran's sister testified 
that the veteran's period of active service apparently had 
some affect on him.

The evidence from the veteran's hospitalization from January 
1975 has also been submitted.  During this admission, the 
veteran stated that he left the service due to asthma.  

The veteran at this time states that he was retired from 
service due to asthma, providing more evidence against his 
claim.  Evidence that is unfavorable to the veteran's case 
and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).

The veteran has recently indicated to health care provides in 
April 2005 that he was sexually abused by his drill sergeant.  
In such situations, it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. Id.

Even with consideration of the above, after reviewing the 
additional documentation, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder to include paranoid 
schizophrenia.  The additional evidence is cumulative in 
nature.  VA and private clinical documentation reflects the 
veteran's post-service psychiatric treatment.  It does not 
advance any findings as to the claimed disability during 
active service.  The multiple lay statements indicate that 
the veteran exhibited psychiatric symptoms following service 
separation which necessitated ongoing psychiatric treatment 
and rendered him unemployable.  

The veteran's testimony and written statements on appeal 
advance that he was accepted for induction despite his pre-
service psychiatric hospitalization and that his current 
chronic psychiatric disorder was precipitated by his military 
training, and now alleged assault, leading to his discharge 
from active service due to a psychiatric disorder.  The 
veteran presented essentially the same contentions at the 
time of the prior RO and Board decisions.

There is no indication that either the veteran or his 
accredited representative is a medical professional.  The 
Court has further clarified that statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, such statements 
may not be considered as competent evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The basis of the past denials was a finding that the disorder 
pre-existed service and was not aggravated by service.  No 
new medical evidence the veteran has submitted supports his 
belief that his days of military service aggravated this 
condition.  

The Board has considered the issue of aggravation.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence".)  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. Principi, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a preexisting condition, alone, are 
not sufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005). 

In this case, the veteran has submitted no new and material 
evidence to support his multiple theories of entitlement, 
including aggravation of the pre-existing disorder or his 
recent belief that his disability is the result of an 
assault.  In this regard, it is important for the veteran to 
understand that he has the burden of submitting evidence that 
is both new and material and that his own beliefs, or those 
lay statements of his family and friends, regarding the 
etiology of his disability, while "new" evidence, does not 
constitute "material" evidence in support of his claim as 
none of these people have the qualifying medical expertise to 
make such a medical opinion.  Simply stated, the veteran is 
not qualified to testify as to a causal link between the 
present disorder and any aggravation of this disorder during 
service many years ago.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1994).  This contention is not competent and/or 
material evidence.  As the additional evidence submitted is 
not new and material, the claim may not be reopened.  

Once again, as regards the veteran's own assertions 
associating his current disability with service, the Board 
notes that the veteran overall appears to be simply 
reiterating his prior contentions.  In any event, the Board 
points out that lay assertions, alone, are not probative of 
the question of whether a medical relationship between any 
current disability and service exists.  As a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to offer a probative opinion on a 
medical matter, such as whether a disability was caused or 
worsened by military service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Hence, where, as here, resolution of an issue 
under consideration turns on a medical matter, unsupported 
lay statement(s), even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).
  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2004, as well as information provided in 
the January 2006 supplemental statement of the case (SSOC), 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the SSOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim (because the VCAA did not 
exist at that time), the content of the notice finally 
provided to the veteran fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated by the RO.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

It may be argued that the RO did not clearly ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.  However, the Board is satisfied that the VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
It is important to note that the Board remanded this case for 
the purpose of meeting the VCAA requirements. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  As noted within the SSOC of January 
2006, efforts to obtain additional records have failed.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding that could be obtained, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  An additional remand of this case would 
serve no constructive purpose. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case over the years, can not be 
justified.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.      

In this regard, the Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  

ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, has not been presented, the appeal as 
to that issue is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


